EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Freund on 22 February 2021.
The application has been amended as follows: 
-Replace claim 21 with the following:
A fluid separation chamber for rotation about an axis in a fluid processing system, comprising: 
a top edge; 
a bottom edge; 
a first stage; 
a second stage; 
an umbilicus associated with the top edge and configured for directing fluid into at least one of the first and second stages and out of at least one of the first and second stages; and 
a flow path configured to allow direct fluid communication between the first and second stages within the fluid separation chamber, wherein 
the first and second stages are configured to be at least somewhat offset in an axial direction during rotation of the fluid separation chamber about the axis, and 
the first stage is separated from the bottom edge by the second stage.

-Cancel claim 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, suggest or render obvious the claimed fluid separation chamber having a first stage which is separated from the bottom edge by the second stage and further comprising an umbilicus with the claimed structure.  The closest prior art of record has been determined to be Bell (US 2006/0104863) and Bounds (US 4,543,083).  The apparatuses of both references are not usable with an umbilicus which is configured for directing fluid out of one of the stages as the apparatuses use outlets on the side walls of the separation chambers for expelling separated fluids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774